Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 1 of 13



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No.: 1:20-CV-22665-DPG

  FLORIDA FAIR HOUSING ALLIANCE, INC.,

         Plaintiff,

  v.

  THE PALM GRAND, LLC,

        Defendant.
  _______________________________________/

              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Florida Fair Housing Alliance, Inc. (the “FFH Alliance” or “Plaintiff”) sues

  Defendant The Palm Grand, LLC (“Defendant”), under a theory of disparate-impact liability,

  for violating 42 U.S.C. § 3601 et seq., the Fair Housing Act.

                                                    INTRODUCTION

         1.         Despite making up less than one-third (29%) of the total U.S. population, Black

  and Hispanic individuals represent more than half (58%) of the individuals convicted of any

  felony. In light of this dystopian reality, the screening practices Defendant directs at individuals it

  (Defendant) suspects to have been convicted of any felony has a disparate impact on Black and

  Hispanic individuals.

         2.         As confirmed by FFH Alliance’s investigation of Defendant on May 06, 2020,

  Defendant has erected arbitrary, unnecessary, and otherwise hidden, barriers to housing that have

  an unjustifiable disparate impact on Black and Hispanic individuals. In short, the screening

  practices Defendant directs at individuals it (Defendant) so much as suspects as have any felony

  conviction has a disparate impact on Black and Hispanics individuals because, despite making up

                                                                                                                 PAGE | 1 of 13
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 2 of 13



  less than one-third of the population, Black and Hispanic represent more than half of all those

  convicted of any felony.

          3.         Yet, make no mistake, Plaintiff is not attempting to hold Defendant accountable for

  the disproportionate criminal prosecution unjustly endured by Black and Hispanic

  individuals. Rather, in acknowledgment of such undeniable fact, Plaintiff brings this action to

  eliminate the below-evidenced screening practice of Defendant because, although facially neutral,

  such practice is an unnecessary, arbitrary, and artificial barrier to housing that disproportionately

  impacts Black and Hispanic individuals.

                                            JURISDICTION AND VENUE

          4.         Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

          5.         Venue in this District is proper because, Plaintiff resides in this District, Defendant

  transacts business in this District, and the complained conduct of Defendant occurred in this

  District.

                                                           PARTIES

          6.         The FFH Alliance is a fair housing advocacy organization and non-profit

  corporation formed in Florida, and headquartered in Miami-Dade, Florida. The FFH Alliance

  offers a variety of programs and services designed to advance fair housing in Florida. To advance

  its mission of ensuring equal access to housing for all, the FFH Alliance engages in education and

  outreach; provides counseling to individuals facing discrimination; works with local and federal

  officials to enhance fair housing laws and their enforcement; undertakes investigations to

  uncover unlawful discrimination; and, when necessary, initiates enforcement actions.




                                                                                                                  PAGE | 2 of 13
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 3 of 13



         7.         In the eyes of Plaintiff, to combat the perpetuation of segregation and stem the

  discriminatory impact of needlessly unjust practices, housing providers large and small must

  evaluate and revise the role that criminal records screening policies and practices play in their

  application decisions to ensure that they are serving a substantial, legitimate, non-discriminatory

  interest and are not a proxy for racial discrimination

         8.         Defendant is a Florida limited liability company, with its principal place of business

  located in Boca Raton, Florida.

                                           DEMAND FOR JURY TRIAL

         9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                     ALLEGATIONS

         10.        Approximately 1.5 million individuals are currently serving a sentence of more than

  one year, i.e., the repayment phrase of a felony-level debt to society, under the jurisdiction of state

  or federal correctional authorities in the United States. With respect to these individuals’

  demographics, according to the Bureau of Justice Statistics: 30% are White, 33% are Black, and

  25% are Hispanic.1 In comparison to the demographics of the United States population (the total

  of which is estimated at 308 million), however, according to the U.S. Census Bureau: 63% of the

  population is White, 13% of the population is Black, 16% of the population is Hispanic.2

         11.        Despite making up a fractional percentage of the United States population in

  comparison to Whites, Hispanic individuals, for example, are three times more likely to be



  1
   Bureau of Justice Statistics, U.S. Dep’t of Justice, Prisoners in 2017, 15 (April 2019), available
  at https://www.bjs.gov/content/pub/pdf/p17.pdf.
  2
   U.S. Census Bureau, U.S. Dep’t of Commerce, Overview of Race and Hispanic Origin: 2010, 6
  (March 2011), available at https://www.census.gov/prod/cen2010/briefs/c2010br-02.pdf.

                                                                                                                 PAGE | 3 of 13
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 4 of 13



  convicted and incarcerated than that of White individuals.3 Thus, in simplest terms, a policy,

  procedure, or practice that arbitrarily denies, without any consideration, housing to individuals

  with a felony conviction will absolutely have a disparate impact on Black and Hispanic individuals.

            12.      Pursuant to its mission of ensuring equal access to housing for all, the FFH Alliance

  began investigating the “Palm Bay Grand” apartment community, located at 145 Cinnamon Cove

  Drive, Melbourne, Florida 32901 (the “Complex”), for discriminatory housing practices.

            13.      Defendant is the owner and otherwise landlord of the Complex.

            14.      On May 06, 2020, the FFH Alliance tested the Complex for unlawful

  discriminatory housing practices using a field tester.

            15.      The field tester used by the FFH Alliance to test the Complex (“Field Tester” or

  “FT”) is a sui juris Hispanic male with a felony conviction.

            16.      On May 06, 2020, at approximately 12:16 p.m., FT called the Complex at phone

  number 321-210-1009. After dialing this number FT was connected to an agent of Defendant, of

  whom identified herself as “Julia.” FT first asked whether rental property was available, to which

  Defendant responded, without hesitation, a one-bedroom apartment was available (the

  “Dwelling”). FT then asked whether his (FT’s) rental application would be denied due to FT’s

  record felony conviction, to which Defendant retorted: “yes you would.”

            17.      Defendant’s response to FT regarding convicted-felon applicants demonstrates that

  Defendant directs individuals convicted of a felony, the majority of which are disproportionately

  Black and Hispanic, away from both the Dwelling and the Complex.

            18.      Defendant did not perform any investigation or inquiry into the felony conviction

  had by FT. For example, Defendant did not inquire into the type of felony, the date of conviction,


  3
      Supra at FN. 5.
                                                                                                                  PAGE | 4 of 13
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 5 of 13



  the nature of the conviction, let alone the circumstances surrounding the felony conviction had by

  FT. Defendant simply identified FT as an individual with a felony conviction, and without any

  inquiry or investigation, chose to deter FT from renting the property Defendant held open to the

  public due to FT’s record felony conviction.

         19.      The statements made by Defendant to FT regarding applicants previously convicted

  of a felony further serves to discourage Black and Hispanic individuals with a criminal record from

  applying, inspecting, and renting the Dwelling, and otherwise restricts the choices of these

  individuals in connection with attempts to seek, negotiate for, and ultimately rent the Dwelling.

         20.      Consistent with the FFH Alliance’s suspicion, that is, until such suspicion was

  confirmed on May 06, 2020, Defendant, whether intentionally or ignorantly, perpetuates

  segregated housing patterns and discourages and/or obstructs choices in the applicable community,

  neighborhood, and/or development.

         21.      Simply put, Defendant’s decision to steer individuals convicted of any felony away

  from the Complex and/or Dwelling, i.e., to flat out tell FT that individuals convicted of a felony

  are not accepted, all without conducting even the most minimal inquiry into such an individual’s

  circumstances, has a disparate impact on Black and Hispanic individuals.

         22.      The harm inflicted by discriminatory practices and/or policies directed at

  individuals with criminal records, like those of Defendant, is significant, not only in terms of the

  sheer number of people affected, but also in terms of the consequences for the wellbeing of our

  communities. In fact, securing safe and affordable housing is a particularly crucial need for

  individuals reentering their communities immediately after time in prison.

         23.      Research shows that success in finding adequate housing is critically important to

  allowing reentrants to secure employment, government benefits, and other community ties.

                                                                                                               PAGE | 5 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 6 of 13



  Housing has been characterized, properly, as the “lynchpin that holds the reintegration process

  together.”4

         24.       As another expert put it, “[t]he search for permanent, sustainable housing portends

  success or failure for the entire reintegration process.”5

         25.       On April 4, 2016, more than four years ago, the U.S. Department of Housing and

  Urban Development (“HUD”) issued a document titled “Office of General Counsel Guidance on

  Application of Fair Housing Act Standards to the Use of Criminal Records by Providers of

  Housing and Real Estate-Related Transactions” (the “HUD Guidance”).

         26.       The HUD Guidance noted that “criminal history-based restrictions on access to

  housing are likely disproportionately to burden African Americans and Hispanics.” Id. HUD found

  that “where a policy or practice that restricts access to housing on the basis of criminal background

  has a disparate impact on individuals of a particular race … such policy or practice is unlawful

  under the Fair Housing Act if it is not necessary to serve a substantial, legitimate,

  nondiscriminatory interest of the housing provider.” See HUD Guidance.

         27.       Ultimately, HUD concluded that “a discriminatory effect resulting from a policy

  or practice that denies housing to anyone with a prior arrest or any kind of criminal

  conviction cannot be justified, and therefore such a practice would violate the Fair Housing

  Act.” Id. (emphasis added).

         28.       Further, HUD made clear that no substantial, legitimate, nondiscriminatory interest

  can be served where “[a] housing provider … imposes a blanket prohibition on any person with



  4
   Jeremy Travis, But They All Come Back: Facing Challenges of Prisoner Reentry 219 (2005).
  5
    Barbara H. Zaitzow, We’ve Come a Long Way, Baby...Or Have We? Challenges and
  Opportunities for Incarcerated Women to Overcome Reentry Barriers 233 (in Global Perspectives
  on Re-Entry (2011)).
                                                                                PAGE | 6 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 7 of 13



  any conviction record – no matter when the conviction occurred, what the underlying conduct

  entailed, or what the convicted person has done since then.” Id. The FFH Alliance finds the same.

         29.      According to recent data, studies, and HUD findings, Hispanic and Black people

  are arrested, convicted, and imprisoned at vastly disproportionate in country as a whole, of which

  is consistent within the State of Florida. As such, the discriminatory steering practices of

  Defendant, those the above-transcribed interaction between Defendant and FT exemplifies,

  actually and predictably results in a disparate impact to Hispanic and Black people.

         30.      Defendant’s practice or otherwise policy regarding the criminal history of

  individuals seeking to rent, utilize, or otherwise occupy the Dwelling is unlawful under the Fair

  Housing Act, as it has a disparate impact on Black and Hispanic individuals and otherwise fails to

  serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

         31.      Defendant’s acts impaired the FFH Alliance’s ability to engage in projects by

  forcing the FFH Alliance to devote resources to counteract the herein complained of actions of

  Defendant. Further, the resources diverted are independent of the cost of detecting and challenging,

  via non-legal means, the alleged misconduct of Defendant. Simply put, the FFH Alliance was

  forced to divert resources from, among other things, its counseling, outreach, and educational

  efforts, and into the advancement of this litigation to protect the FFH Alliance’s core mission.

         32.      Despite the prelitigation efforts of the FFH Alliance, Defendant refuses to evaluate

  and revise the role that criminal records, or more pointedly, the mere suspicion of a felony

  conviction, play in Defendant’s screening policies and practices to ensure that Defendant is not

  perpetuating segregation and otherwise needlessly erecting barriers to housing.

         33.      Consistent with FFH Alliance’s fair housing testing efforts, FFH Alliance has a

  practice of continuing to monitor and test those entities and individuals found to have been engaged

                                                                                                               PAGE | 7 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 8 of 13



  in discriminatory housing practices. FFH Alliance’s will continue monitoring Defendant, and its

  agents, in order to determine its (Defendant’s) ongoing compliance with the Fair Housing Act.

                                      DISPARATE IMPACT LIABILITY6

         34.       Inclusive Communities represents the Supreme Court’s codification of disparate

  impact liability under the FHA. 135 S. Ct. 2507 at 2525 (“The Court holds that disparate-impact

  claims are cognizable under the Fair Housing Act upon considering its results-oriented language,

  the Court’s interpretation of similar language in Title VII and the ADEA, Congress’ ratification of

  disparate-impact claims in 1988 against the backdrop of the unanimous view of nine Courts of

  Appeals, and the statutory purpose.”). With respect to the facts at play in Inclusive Communities,

  however, the Supreme Court was keen to exemplify that such were not that of a “heartland”

  disparate impact case. Inclusive Communities at 2525 (wherein the Supreme Court made clear,

  “[u]nlike the heartland of disparate-impact suits targeting artificial barriers to housing, the

  underlying dispute in this case involves a novel theory of liability.”).

         35.       Despite the ill-suited factual circumstances of Inclusive Communities, the Supreme

  Court made clear that “[a] plaintiff who fails to allege facts at the pleading stage or produce

  statistical evidence demonstrating a causal connection cannot make out a prima facie case of

  disparate impact.” Inclusive Communities, 135 S. Ct. 2507 at 2524 (emphasis added). Id. at 2524

  (exemplifying that a plaintiff must demonstrate, whether via allegations or statistical evidence, a

  “causal connection” between the specific adverse racial or ethnic disparity and the challenged

  policy). In the vein of meeting the “robust causality” pleading requirement, though, the Supreme

  Court noted the limitations of statistical evidence. Inclusive Communities at 2522 (“[b]ut


  6
    The following is proffered in light of Defendant’s Motion to Dismiss [D.E. 6], or more pointedly,
  the argument therein with respect to the sufficiency of Plaintiff’s claim, so that the precious
  resources of both Plaintiff and this Court are preserved for meritorious challenges.
                                                                                       PAGE | 8 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 9 of 13



  disparate-impact liability has always been properly limited in key respects that avoid the serious

  constitutional questions that might arise under the FHA, for instance, if such liability were

  imposed based solely on a showing of a statistical disparity.” (emphasis added)),

         36.      In simple terms, under Inclusive Communities, statistical evidence is simply one of

  the tools used to establish the robust causality component of the overarching prima facie case –

  but make no mistake – Plaintiff is not claiming statistical information is unhelpful or useless in

  the context of a disparate impact claim.7 Rather, Plaintiff wants to make clear: Inclusive

  Communities does not make the provision of statistical evidence a necessary component of a prima

  facie case of disparate impact. See, e.g., Corelogic Rental Prop. Sols., LLC, 369 F. Supp. 3d 362

  at 379 (rejecting the defendant’s argument that the plaintiffs’ “disparate impact claim fails because

  it is not supported by statistical evidence,” and doing so, recognizing that, although statistical

  evidence “is not required,” the plaintiffs had offered “statistical support for their claims.”

  (emphasis added)).

         37.      In the context of the “robust causality requirement” set by Inclusive Communities,

  in Oviedo Town Ctr. II, L.L.L.P. v. Ciy of Oviedo, the Eleventh Circuit observed that, “[a]lthough

  [the Supreme Court] left space for the lower courts to elaborate on what could meet this causality

  requirement, the Court was crystal clear that some allegations would fall far short: ‘a plaintiff who

  fails to allege facts at the pleading stage or produce statistical evidence demonstrating a causal

  connection cannot make out a prima facie case of disparate impact.’” 759 F. App'x 828, 834 (11th



  7
    To the contrary, in the vein of utility, and although Inclusive Communities does not make the
  provision of statistical evidence a necessary component of a prima facie case of disparate impact,
  Plaintiff offers statistical information to crystalize why Defendant’s practice regarding individuals
  it suspects to have been convicted of a felony has a disparate impact of Black and Hispanic
  individuals. See Supra at ¶¶ 10-11.

                                                                                                               PAGE | 9 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 10 of 13



  Cir. 2018) (emphasis added) (citing Inclusive Communities at 2523). More pointedly, the Oviedo

  court further stated:

                        Even before the Supreme Court spoke to this question, this Court
                had arrived at similar conclusions, entirely consistent with Inclusive
                Communities, about the need for a relevant statistical showing in order
                to support a disparate-impact claim under the FHA, in [Schwarz v. City
                of Treasure Island, 544 F.3d 1201 (11th Cir. 2008)]. There, the plaintiff,
                who operated halfway houses for recovering substance abusers in the
                City of Treasure Island, Florida, had been cited by the City for violating
                a zoning ordinance that limited occupancy turnover. Id. at 1205. He sued
                the city under the FHA, alleging, among other things, that the zoning
                ordinance had a disparate impact on the rights of the disabled (the
                recovering substance abusers). Id. The claim failed because the
                plaintiff provided no comparative data to support his prima facie
                case. Id. at 1217-18. We held that in order to show disparate impact, the
                plaintiff must provide evidence comparing members of the
                protected class affected by the ordinance with non-members
                affected by the ordinance. See Id. at 1217. If the percentage of
                members of the protected class (recovering substance abusers) affected
                was higher than the percentage of nonmembers impacted, this
                disproportionality could form the basis for a prima facie case of
                disparate impact. The plaintiff in Schwarz had failed to provide an
                adequate statistical foundation because he presented “no comparative
                data at all,” but instead simply offered what we termed a “bald
                assumption” that the ordinance's effect on his houses meant that the
                handicapped had necessarily been disparately impacted. Id. at 1218.

  Oviedo at 834-35.

         38.       In terms of achieving the “robust causality” pleading requirement, Oviedo and

  Schwartz exemplify the threshold as the proffering of “evidence comparing members of the

  protected class affected by the [alleged discriminatory practice] with non-members affected by the

  [alleged discriminatory practice].” Oviedo at 835. Objectively, Plaintiff has met this threshold.

  Supra at ¶¶ 10-11.

         39.       Simply put, due to the documented racial disparity in the criminal legal system,

  Defendant’s above-discussed prohibition on applicants with a felony conviction, by extension,

  disproportionately limits the housing opportunities of Hispanic and Black applicants in
                                                                                                              PAGE | 10 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 11 of 13



  comparison to White applicants, and in so doing, violates the Fair Housing Acts. See Sams v. GA

  W. Gate, LLC, 2017 U.S. Dist. LEXIS 13168, at *12-14 (S.D. Ga. Jan. 30, 2017) (denying motion

  to dismiss, concluding “that Plaintiffs have proffered sufficient evidence to survive a motion to

  dismiss. Plaintiffs have provided evidence that African Americans are twice as likely to have

  criminal convictions as are caucasians. Plaintiffs have also alleged that in 2014, African Americans

  represented 36% of the prison population in the United States but only 12% of the country's total

  population. As a result, Plaintiffs argue that Defendants' 99-year criminal history policy adversely

  affects African Americans because it adversely applies to Defendants' African American tenants.

  This is sufficient to avoid a motion to dismiss.” (citations omitted)).

                                    COUNT I.
               VIOLATION OF THE FAIR HOUSING ACT – 42 U.S.C. § 3604(d)

         40.       Plaintiff, the FFH Alliance, incorporates by reference paragraphs 1-39 of this First

  Amended Complaint as though fully stated herein.

         41.       Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

  violations committed by Defendant and the agents of Defendant.

         42.       Defendant authorized its agents to act for it (Defendant) when Defendant’s agents

  committed the Fair Housing Act violations alleged herein. The agents of Defendant accepted the

  undertaking of acting on behalf of Defendant when they (Defendant’s agents) committed the Fair

  Housing Act violations alleged herein. Defendant had control over its (Defendant’s) agents when

  said agents committed the Fair Housing Act violations alleged herein.

         43.       Here, Defendant’s practice of, without any review or investigation, turning away

  individuals with (or merely suspected of having) a felony criminal record is an arbitrary and

  artificial barrier to housing, the likes of which is unnecessary to achieve a valid interest or

  legitimate objective.
                                                                                                              PAGE | 11 of 13
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 12 of 13



         44.      A robust causal link exists between Defendant’s discussed practice of denying

  and/or steering away individuals it suspects to have been convicted of a felony and the disparate

  impact on Black and Hispanic people, as Black and Hispanic individuals are disproportionally

  more likely to have been convicted of a felony than that of white individuals. Defendant’s practice

  of denying, or otherwise without any review or investigation, turning away prospective individual

  it merely thinks was previously convicted of a felony has a direct, disproportionate discriminatory

  effect on Black and Hispanic individuals.

         45.      Defendant has violated the Fair Housing Act by, inter alia, making unavailable

  and/or otherwise denying the Dwelling to individuals on the basis of race and/or criminal record.

         46.      FFH Alliance has been aggrieved, harmed, and its (the FFH Alliance’s) goal

  otherwise thwarted, by above-exemplified latent discriminatory hurdle Defendant perpetuates – of

  which Defendant continues to practice despite such practices being explicitly condemned by HUD.

  See HUD Guidance (wherein HUD concluded that “a discriminatory effect resulting from a policy

  or practice that denies housing to anyone with a prior arrest or any kind of criminal conviction

  cannot be justified, and therefore such a practice would violate the Fair Housing Act.”).

         47.      The FFH Alliance, having uncovered Defendant’s latent discriminatory practice

  and/or policy – has suffered damages in light of the FFH Alliance’s goals, purpose, and ongoing

  monitoring efforts. Further, due to Defendant’s conduct, the FFH Alliance’s has suffered, is

  continuing to suffer, and will in the future suffer, irreparable loss and injury and a real and

  immediate threat of future discrimination by Defendant.

         48.      WHEREFORE, Plaintiff FFH Alliance, respectfully, requests that this Court:

                  (a)       Declare the above-mentioned actions, practices, omissions, polices, and
                            procedures, of Defendant to be in violation of the Fair Housing Act;

                  (b)       Award damages to Plaintiff against Defendant;
                                                                                                             PAGE | 12 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 6 Entered on FLSD Docket 08/10/2020 Page 13 of 13




                  (c)       Enter a permanent injunction enjoining Defendant from using the steering
                            practices complained of herein;

                  (d)       Enter a permanent injunction compelling Defendant to amend its
                            (Defendant’s) polices, Procedures, and practices, that have a disparaging
                            impact on Black and Hispanic individuals;

                  (e)       Award Plaintiff costs and reasonable attorneys’ fees; and

                  (f)       Any other relief that this Court deems appropriate and just under the
                            circumstances.
         DATED: August 10, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Thomas Patti                                           .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:    jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:    tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136
                                                                Fax:       855-529-9540

                                                                COUNSEL FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

         The undersigned certifies that on August 10, 2020, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.



                                                                      /s/ Thomas J. Patti                               .
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No.: 118377




                                                                                                             PAGE | 13 of 13
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
